DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending in the application.

Election/Restrictions
Applicant’s election of:
species C), NCBI Reference Sequence NW_006880577.1, 
species AA), exogenous sequence encodes a protein including a therapeutic protein, a recombinant protein, and an industrial protein, 
species JJJ), zinc finger nuclease (ZFN), and
species AAAA), zinc finger nuclease (ZFN) 
in the reply filed on April 20, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 11, 22, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.
Claims 1-4, 6-10, 12-21, 23-27, and 29 are being examined on the merits with claims 1, 3, 12, 13, 19, 20, and 29 being examined to the extent the claims read on the elected subject matter. 

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/017040, filed on February 6, 2018, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/455,927, filed on February 7, 2017. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 6-10, 12-21, 23-27, and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 2-4, 6-10, and 12 dependent therefrom) and 13 (claims 14-21, 23-27, and 29 dependent therefrom) recite the trademark/trade name “NCBI”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a genomic sequence and, accordingly, the identification/description is indefinite.
Claims 1 (claims 2-4, 6-10, and 12 dependent therefrom) and 13 (claims 14-21, 23-27, and 29 dependent therefrom) are indefinite in the recitation of “NW_006880577.1” because according to the NCBI database record for NW_006880577.1, the NCBI reference sequence NW_006880577.1 (obtained from NCBI on June 8, 2022, 1 page; cited on Form PTO-892) is obsolete and the record has been removed. The applicant may consider an amendment to incorporate the nucleotide sequence of NW_006880577.1 into the sequence listing and identify the sequence in claim 1 by a corresponding sequence identifier rather than the recitation of “NW_006880577.1”. 
Claims 7 and 24 are indefinite in the recitation of “wherein expression of the exogenous sequence is stable, predictable and reproducible” because it is unclear from the claims and the specification as to how “stable, predictable and reproducible” the expression of the exogenous sequence must be in order to be encompassed by the claims. It is suggested that the applicant clarify the meaning of the phrase at issue.
Claims 9 and 26 recite the limitation "the mammalian cell". There is insufficient antecedent basis for this limitation in the claims.
Claim 15 is indefinite in the recitation of “sequences having substantial sequence identity to sequences flanking the target site in the genomic sequence” because it is unclear as to the meaning of the phrase “substantial sequence identity”. The term “substantial” is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for clearly ascertaining the variance intended by the recited term of degree. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of the recited degree. See MPEP 2173.05(b).I. 
Claim 24 is indefinite because it depends from itself, i.e., claim 24 depends from claim 24. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-10, 12-21, 23-27, and 29 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for integrating at least one exogenous sequence into the genome of a Chinese hamster ovary (CHO) cell, wherein the at least one exogenous sequence is integrated into the genome of the CHO cell at a nucleotide insertion site between nucleotides 859,501 and 1,053,101 of the sequence of NW_006880577.1, does not reasonably provide enablement for all methods as encompassed by the claims, particularly with respect to the scope of cells and genomic integration sites. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[t]he key to successful site-specific targeted integration of transgenes relies a suitable genomic location (/.e., a "safe harbor") to target for integration. This location must be amenable to transgene or exogenous sequence insertion, allow for predictable and stable expression of the transgene, and must not interfere with cellular growth and function…viable sites in many cells used for therapeutic protein production have not been identified. Thus, there is a need to identify and verify suitable genomic locations in Chinese hamster ovary (CHO) and other cells for the successful integration of therapeutic protein cassettes or other exogenous sequences” (paragraph [0005]).
The breadth of the claims: Claims 1-4, 6-10, and 12 are drawn to (in relevant part) a method for stable integration of at least one exogenous sequence into genomic DNA of a cell, the method comprises integrating the at least one exogenous sequence into a site within a genomic sequence, wherein the site within the genomic sequence is NCBI Reference Sequence NW006880577.1, or homolog thereof. 
Claims 13-21, 23-27, and 29 are drawn to (in relevant part) a method for preparing a cell comprising an exogenous sequence integrated into genomic DNA, the method comprising: 
a) introducing into the cell (i) a targeting endonuclease or nucleic acid encoding a targeting endonuclease, which is targeted to a target site within a genomic sequence, wherein the target site is NCBI Reference Sequence NW_006880577.1, or homolog thereof and (ii) a donor polynucleotide comprising the exogenous sequence; and 
b) maintaining the cell under conditions such that the exogenous sequence is integrated into the target site of the genomic sequence.
The recited “cell” is unlimited and encompasses any cell type. 
As stated above, the NCBI reference sequence “NW_006880577.1” is obsolete and the record has been removed.
Also, given a broadest reasonable interpretation, the recited “homolog thereof” is interpreted as being unlimited with respect to nucleotide sequence. Consequently, the site of genomic integration within the cell is unlimited. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date of the claimed invention, the prior art of record discloses genomic loci in CHO cells suitable for integrating an exogenous nucleic acid sequence and a method for integrating an exogenous nucleic acid sequence into the genome of a CHO cell (see, e.g., Bahr et al., WO 2014/205192 A2, particularly pp. 25-27 and claim 11; cited on Form PTO-892). However, as noted above, the claims encompass a broad scope of cells and genomic integration sites. 
According to the reference of Pilbrough et al. (PLoS ONE 4:e8432, December 2009, 11 pages; cited on Form PTO-892), isolating recombinant mammalian cell lines for large-scale production remains costly and time-consuming, due to substantial variation and unpredictable stability of expression amongst transfected cells, requiring extensive clone screening to identify suitable high producers (p. 1, Abstract), noting that even among clones, expression can be surprisingly heterogeneous (p. 1, Abstract), and that efforts to define the molecular determinants of stability have so far achieved only limited success and stability is still routinely assessed by directly monitoring each clone over several months of growth (paragraph bridging pp. 1-2).
Based on the evidence of record, one of skill in the art would recognize a high level of unpredictability in making the full scope of claimed methods, particularly with respect to the scope of cells and genomic integration sites.
The amount of direction provided by the inventor and The existence of working examples: The specification discloses a single working example of integrating the at least one exogenous sequence into a site within a genomic sequence, wherein the site within the genomic sequence is NCBI Reference Sequence NW006880577.1, or homolog thereof – integrating at least one exogenous sequence into the genome of a Chinese Hamster Ovary (CHO) cell, wherein the at least one exogenous sequence is integrated into the genome of the CHO cell at a nucleotide insertion site between nucleotides 859,501 and 1,053,101 of the sequence of NW_006880577.1. The specification also discloses the CHO genomic insertion sites of nucleotide 83801 of NW_003614682.1, nucleotide 1248580 of NW_003613622.1, nucleotide 191785 of NW_003615666.1, nucleotide 284534 of NW_003615226.1, nucleotide 5522 of NW_003617688.1, nucleotide 1661086 of NW_003613618.1, nucleotide 1707191 of NW_003613627.1, and nucleotide 3678411 of NW_003613628.1 (Table 1). Other than the genomic locations of a CHO cell disclosed in Table 1 of the specification, the specification fails to disclose or provide guidance regarding other cells and genomic integration sites.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of genomic integration were known before the effective filing date, it was not routine in the art to make all cells with all genomic integrations of an exogenous nucleic acid as broadly encompassed by the claims. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1-4, 6-10, 12-21, 23-27, and 29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claims 1-4, 6-10, and 12 are drawn to (in relevant part) a method for stable integration of at least one exogenous sequence into genomic DNA of a cell, the method comprises integrating the at least one exogenous sequence into a site within a genomic sequence, wherein the site within the genomic sequence is NCBI Reference Sequence NW006880577.1, or homolog thereof. 
Claims 13-21, 23-27, and 29 are drawn to (in relevant part) a method for preparing a cell comprising an exogenous sequence integrated into genomic DNA, the method comprising: 
a) introducing into the cell (i) a targeting endonuclease or nucleic acid encoding a targeting endonuclease, which is targeted to a target site within a genomic sequence, wherein the target site is NCBI Reference Sequence NW_006880577.1, or homolog thereof and (ii) a donor polynucleotide comprising the exogenous sequence; and 
b) maintaining the cell under conditions such that the exogenous sequence is integrated into the target site of the genomic sequence.
The recited “cell” is unlimited and encompasses any cell type. 
As stated above, the NCBI reference sequence “NW_006880577.1” is obsolete and the record has been removed.
Also, given a broadest reasonable interpretation, the recited “homolog thereof” is interpreted as being unlimited with respect to nucleotide sequence. Consequently, the site of genomic integration within the cell is unlimited. 
The specification discloses the reduction to practice of integrating the at least one exogenous sequence into a site within a genomic sequence, wherein the site within the genomic sequence is NCBI Reference Sequence NW006880577.1, or homolog thereof – integrating at least one exogenous sequence into the genome of a Chinese Hamster Ovary (CHO) cell, wherein the at least one exogenous sequence is integrated into the genome of the CHO cell at a nucleotide insertion site between nucleotides 859,501 and 1,053,101 of the sequence of NW_006880577.1. The specification also discloses the CHO genomic insertion sites of nucleotide 83801 of NW_003614682.1, nucleotide 1248580 of NW_003613622.1, nucleotide 191785 of NW_003615666.1, nucleotide 284534 of NW_003615226.1, nucleotide 5522 of NW_003617688.1, nucleotide 1661086 of NW_003613618.1, nucleotide 1707191 of NW_003613627.1, and nucleotide 3678411 of NW_003613628.1 (Table 1). Other than the genomic locations of a CHO cell disclosed in Table 1 of the specification, the specification fails to disclose or provide guidance regarding other species of cells and genomic integration sites as encompassed by the claims. 
According to the reference of Pilbrough et al. (PLoS ONE 4:e8432, December 2009, 11 pages; cited on Form PTO-892), isolating recombinant mammalian cell lines for large-scale production remains costly and time-consuming, due to substantial variation and unpredictable stability of expression amongst transfected cells, requiring extensive clone screening to identify suitable high producers (p. 1, Abstract), noting that even among clones, expression can be surprisingly heterogeneous (p. 1, Abstract), and that efforts to define the molecular determinants of stability have so far achieved only limited success and stability is still routinely assessed by directly monitoring each clone over several months of growth (paragraph bridging pp. 1-2).
In this case, other than integrating at least one exogenous sequence into the genome of a Chinese Hamster Ovary (CHO) cell, wherein the at least one exogenous sequence is integrated into the genome of the CHO cell at a nucleotide insertion site between nucleotides 859,501 and 1,053,101 of the sequence of NW_006880577.1, there are no other disclosed species of cells and genomic integration sites within NW_006880577.1 or a homolog thereof as encompassed by the claims. The genus of recited cells and genomic integration sites within NW_006880577.1 or a homolog thereof are considered to encompass widely variant species and the single disclosed representative species fails to reflect the substantial variation among the members of the genus. In view of the substantial variation among the members of the genus of cells and genomic integration sites within NW_006880577.1 or a homolog thereof, the high level of unpredictability in the art, and the disclosure of only a single species among a widely variant genus, one of skill in the art would not accept the disclosed representative species as being representative of other isolated fungi as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art, fails to satisfy the written description requirement of 35 U.S.C. 112(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12-21, 23-27, and 29 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Bahr et al. (WO 2014/205192 A2; cited on Form PTO-892; hereafter “Bahr”).
Claims 1-4, 6-10, and 12 are drawn to (in relevant part) a method for stable integration of at least one exogenous sequence into genomic DNA of a cell, the method comprises integrating the at least one exogenous sequence into a site within a genomic sequence, wherein the site within the genomic sequence is NCBI Reference Sequence NW006880577.1, or homolog thereof. 
Claims 13-21, 23-27, and 29 are drawn to (in relevant part) a method for preparing a cell comprising an exogenous sequence integrated into genomic DNA, the method comprising: 
a) introducing into the cell (i) a targeting endonuclease or nucleic acid encoding a targeting endonuclease, which is targeted to a target site within a genomic sequence, wherein the target site is NCBI Reference Sequence NW_006880577.1, or homolog thereof and (ii) a donor polynucleotide comprising the exogenous sequence; and 
b) maintaining the cell under conditions such that the exogenous sequence is integrated into the target site of the genomic sequence.
Regarding claims 1, 8, 13, 15, 17, and 25, claim 11 of the reference of Bahr discloses a method for preparing a cell comprising at least one exogenous nucleic acid sequence comprising at least one recognition sequence for a polynucleotide modification enzyme, the method comprising
a) introducing into a cell at least one targeting endonuclease that is targeted to a sequence within or proximal to a genomic locus listed in Table 2, 
b) introducing into the cell at least one donor polynucleotide comprising the exogenous nucleic acid that is flanked by (i) sequences having substantial sequence identity to the targeted genomic locus or (ii) the recognition sequence of the targeting endonuclease; and
c) maintaining the cell under conditions such that the exogenous nucleic acid is integrated into genome of the cell.
According to Bahr, this process generates a “landing pad” in the genome of the cell (paragraphs [0012] and [0014]). 
The recitation of “homolog thereof” in claims 1 and 13 is interpreted as being unlimited with respect to nucleotide sequence and encompassing any one of the genomic loci listed in Table 2 of Bahr. 
Also, Clone #89 Site 1 (NW_003617688.1) and Clone #89 Site 2 (NW_003615226.1) of Bahr’s Table 2 are considered to be sites within NW006880577.1. 
Regarding claims 2 and 14, claim 12 of Bahr recites wherein the cell is a CHO cell.
Regarding claims 3, 4, 20, and 21, Bahr discloses the exogenous nucleic acid includes a sequence encoding a fluorescence protein, which is considered to be a “recombinant protein”. Alternatively, Bahr discloses a recombinant protein expression cassette, referred to as a “payload”, can be integrated into the “landing pad” of the cell’s genome (paragraph [0016]).  
Regarding claims 6 and 23, Bahr discloses the landing pad includes a promoter (paragraph [0018]) and the payload includes a promoter (paragraph [0010]). 
Regarding claims 7 and 24, in view of the indefiniteness of the phrase “wherein expression of the exogenous sequence is stable, predictable and reproducible”, claims 7 and 24 are included in the instant rejection. 
Regarding claims 9 and 26, claim 3 of Bahr recites wherein the at least one recognition sequence comprises a nucleic acid sequence that does not exist endogenously in the genome of the cell. 
Regarding claims 10 and 27, claim 4 of Bahr recites wherein the polynucleotide modification enzyme is selected from the group consisting of a targeting endonuclease, a site-specific recombinase, and combinations thereof.
Regarding claims 12, 19, and 29, claim 5 of Bahr recites wherein the targeting endonudease is a zinc finger nuclease (ZFN).
Regarding claim 16, claim 13 of Bahr recites wherein the exogenous nucleic acid is integrated into the genome by a homology-directed process.
Regarding claim 18, claim 14 of Bahr recites wherein the exogenous nucleic acid is integrated into the genome by a direct ligation process.
Therefore, Bahr anticipates claims 1-4, 6-10, 12-21, 23-27, and 29 as written.

Conclusion
Status of the claims:
Claims 1-29 are pending.
Claims 5, 11, 22, and 28 are withdrawn from consideration.
Claims 1-4, 6-10, 12-21, 23-27, and 29 are rejected.
No claim is in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656